Citation Nr: 0521033	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The service department records certified the veteran's 
service in the Philippines in World War II as follows: 
Beleaguered from December 25, 1941, to May 5, 1942; missing 
from May 6, 1942, to May 19, 1942; no casualty status from 
May 20, 1942, to September 16, 1944; missing from September 
17, 1944, to March 17, 1945; recognized guerrilla service 
from March 18, 1945, to July 13, 1945; and regular Philippine 
Army service from July 14, 1945, to April 17, 1946.  

The veteran died on February [redacted], 1998.  The appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In that 
determination, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant disagreed and this appeal 
ensued.  

In August 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

The veteran died on February [redacted], 1998.  The death certificate 
showed cardiorespiratory distress as the immediate cause of 
death, with acute renal failure and hepatoma listed as 
underlying causes of death.  

This case involves procedural due process issues that require 
action by the RO prior to appellate review.  In response to 
the appellant's disagreement with the July 2002 rating 
decision that denied service connection for the cause of the 
veteran's death, the RO issued a statement of the case 
listing the issue as whether the veteran could be recognized 
as a former prisoner-of-war (POW) of the Imperial Japanese 
Government from May 20, 1942, to September 16, 1944.  In her 
notice of disagreement in September 2002, and in her 
substantive appeal of February 2003 and her hearing testimony 
of August 2003, the appellant argued the veteran was a former 
POW.  In doing so, she also disagreed with the RO's May 2002 
administrative decision, which determined that the veteran 
could not be recognized as a former POW.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2004); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).  

There is no allegation, and the evidence does not show, that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 years or more immediately 
preceding his death in February 1998.  Therefore, the 
appellant is not entitled to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 (West 2002).  Nor 
is there an issue of hypothetical entitlement to dependency 
and indemnity compensation under this law.  Marso v. West, 13 
Vet. App. 260 (1999).  

The question presented in this case - whether a cause of 
death is related to the veteran's service - may be 
established in two alternative ways.   One means of 
establishing entitlement is by showing an etiological 
connection between the veteran's death and his service or a 
service-connected disability.  An alternative means of 
establishing entitlement is to show that the veteran was a 
POW and that he died of a disease listed at 38 C.F.R. 
§ 3.309(c) (2004).  

But in response to the appellant's notice of disagreement, 
the RO issued a statement of the case that listed the issue 
solely as whether the veteran could be recognized as a former 
POW.  After the appellant perfected this appeal, the Board 
took testimony on this aspect of the claim at the August 2003 
Travel Board Hearing.  This phrasing of the issue is 
misleading, for it assumes the appellant only disagreed with 
the administrative decision of May 2002.   Moreover, even if 
the veteran were to be adjudged a former POW, that 
determination does not provide the appellant with the benefit 
she seeks - that is, dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1310 (West 2002).  The statement of 
the case in January 2003 did not list the law and regulations 
applicable to such a claim, nor has the RO issued a letter 
notifying the appellant of the information and evidence 
necessary to substantiate the claim or what action VA would 
undertake to assist her in obtaining such information or 
evidence.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2004) 
are fully met.  The RO must convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




